963 So. 2d 382 (2007)
STATE of Louisiana
v.
Cecil C. JONES.
No. 2006-K-2905.
Supreme Court of Louisiana.
August 31, 2007.
In re Jones, Cecil C.;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of Ouachita, 4th Judicial Distict Court Div. F, Nos. 99-F-000038; to the Court of Appeal, Second Circuit, No. 41,299-KA.
PER CURIAM.
Granted in part. Defendant's sentence is amended to delete the denial of diminution of sentence for good behavior under La.R.S. 15:571.3(C). See State v. Narcisse, 97-3161, p. 1 (La.6/26/98), 714 So. 2d 698, 699 (Department of Corrections lacks authority to deny diminution of sentence for good behavior on a sentence imposed for a crime enumerated in La. R.S. 15:571.3(C)(1), "in a case in which the trial court has not formally adjudicated and sentenced the defendant as a multiple offender under the provisions of La.R.S. 15:529.1."); see La.R.S. 15:571.3(C)(2) and (3). In all other respects, the application is denied.